Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

	With respect to the previous requirement for a restriction, the examiner withdraws the requirement.  Please see Applicant’s arguments filed 03/21/2022 and the interview summary filed 03/24/2022.
	Applicant’s election of species A8, B4, and C9 in the reply filed on 03/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Accordingly, the examiner with search and examine claims 38-73.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-47, 49-50, 60, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gribetz et al. (WO 2018/109715).

Regarding claims 38, 60, and 67, Gribetz et al. disclose a system for stimulating the sensory cortex of an individual, comprising:
a processor (processor/controller” 114, see page 59, line 31 through page 60, line 14, and figure 12, and other alternate/equivalent counterparts in other embodiments) coupled to a non-transitory memory (“memory/data storage” 116 with its “software” and “instructions,” see page 59, line 31 through page 60, line 14, page 10, lines 3-18, and figure 12, and other alternate/equivalent counterparts in other embodiments), wherein the non-transitory memory stores one or more neuronal stimulation signals adapted to provide a movement cue for the individual (see page 5, lines 5-8, and page 38, lines 31-33, and claim 32);
transmitter circuitry (comprising the circuitry of the elements a) “telemetry unit” 117, b) “stimulus generator” 118, see page 60, lines 1-6, page 61, lines 1-4, and figure 12, and other alternate/equivalent counterparts in other embodiments) coupled to the processor and configured to transmit a first neuronal stimulation signal of the one or more neuronal stimulation signals to a neurostimulation device (“intracranial module” 135, seepage 59, lines 31-34 and figure 12, and other alternate/equivalent counterparts in other embodiments) of the individual configured to stimulate afferent sensory neurons of a central nervous system of the individual.
The step of 1) “obtaining a first neuronal stimulation signal from one or more neuronal stimulation signals stored on non-transitory memory, wherein the one or more neuronal stimulation signals are adapted to provide a movement cue for an individual” is met by the above mentioned:
non-transitory memory (“memory/data storage” 116 with its “software” and “instructions,” see page 59, line 31 through page 60, line 14, page 10, lines 3-18, and figure 12, and other alternate/equivalent counterparts in other embodiments), wherein the non-transitory memory stores one or more neuronal stimulation signals adapted to provide a movement cue for the individual (see page 5, lines 5-8, and page 38, lines 31-33, and claim 32);
The step of “transmitting, by transmitter circuitry of the distributed electronic information processing system, the first neuronal stimulation signal to a neurostimulation device of the individual configured to stimulate afferent sensory neurons of a central nervous system of the individual” is met by the above mentioned:
transmitter circuitry (comprising the circuitry of the elements a) “telemetry unit” 117, b) “stimulus generator” 118, see page 60, lines 1-6, page 61, lines 1-4, and figure 12, and other alternate/equivalent counterparts in other embodiments) coupled to the processor and configured to transmit a first neuronal stimulation signal of the one or more neuronal stimulation signals to a neurostimulation device (“intracranial module” 135, seepage 59, lines 31-34 and figure 12, and other alternate/equivalent counterparts in other embodiments) of the individual configured to stimulate afferent sensory neurons of a central nervous system of the individual.

Regarding claims 39-42, Gribetz et al. disclose the system. Each of the recitations of claims 39-42 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  The prior art as disclosed is capable of performing as such, see abstract, page 10, line 21 through page 11, line 17.

Regarding claim 43, Gribetz et al. disclose the claimed invention including pulsed stimulating signals, see page 66, lines 10-18.  

Regarding claims 44-45, Gribetz et al. disclose the claimed invention, see page 58, lines 5-18.  

Regarding claim 46, Gribetz et al. disclose the claimed invention, see page 66, lines 10-18 and figure 14 (wherein the system shown in figures 13 and 14 are alternate/equivalent to the system shown above in figure 12).

Regarding claims 47 and 49, Gribetz et al. disclose the claimed invention, see page 60, lines 15-20, page 66, lines 10-25 and figure 14 (note the system shown in figures 13 and 14 are alternate/equivalent to the system shown above in figure 12 and note the cited “any combination or permutation . . . “ in lines 24-25 of page 66).

Regarding claim 50, Gribetz et al. disclose the claimed invention, see page 37, lines 23-31, page 66, lines 10-18 and figure 14 (wherein the system shown in figures 13 and 14 are alternate/equivalent to the system shown above in figure 12 note the cited “any combination or permutation . . . “ in lines 24-25 of page 66).


Allowable Subject Matter

Claims 48, 51-59, 61-66, and 68-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792